IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE

    LESLIE LAMONT COLEMAN, PRO SE v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Davidson County
                           No. 91-S-677 J. Randall Wyatt, Judge



                    No. M2003-01755-CCA-R3-PC - Filed October 13, 2004



The Petitioner, Leslie Lamont Coleman, appeals the trial court's dismissal of his petition for post
conviction relief. The State has filed a motion requesting that this Court affirm the trial court's
denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner filed
his petition outside the statute of limitations. Accordingly, the State's motion is granted, and the
judgment of the trial court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES, J.,
and JERRY L. SMITH, J., joined.

Leslie Lamont Coleman, pro se.

Paul G. Summers, Attorney General & Reporter; Elizabeth T. Ryan, Assistant Attorney General, for
the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

         This matter is before the court upon motion of the appellee, the State of Tennessee, to affirm
the judgment in this case pursuant to Rule 20, Rules of the Court of Criminal Appeals. The
petitioner is appealing the trial court's dismissal of his third petition for post-conviction relief. On
October 17, 1991, the petitioner pled guilty to felony murder and especially aggravated robbery. The
trial court imposed a life sentence for the murder conviction and fifteen years for the especially
aggravated robbery conviction, to be served concurrently. Petitioner did not appeal the judgment.
On October 1, 1992, petitioner filed a petition for post-conviction relief, but it was withdrawn prior
to a hearing on the merits. On August 15, 1995, petitioner filed a second petition for post-conviction
relief, which was dismissed by the trial court as time barred. This court affirmed the dismissal on
appeal. Leslie Lamont Coleman, No. 01C01-9605-CR-00203, 1997 WL 254237 (Tenn. Crim. App.
at Nashville May 16, 1997). Petitioner filed the instant petition for post-conviction relief, his third
such petition, on May 29, 2003. The trial court dismissed the petition as being time barred by the
statute of limitations.

        Tennessee Code Annotated Section 40-30-102(a) provides that a petition for post-conviction
relief must be filed within one year from final judgment. The appellant filed his petition well beyond
the time allowed by the statute, and none of the enumerated exceptions to this time limit apply in this
case. See Tenn. Code Ann. § 40-30-102(b). Under the Post-Conviction Procedure Act, exceptions
to the statute of limitations are explicitly set forth, i.e., (1) claims based upon a new rule of
constitutional law applicable to a petitioner's case, (2) claims based upon new scientific evidence
showing innocence, and (3) claims based upon sentences that were enhanced because of a previous
conviction and the previous conviction was subsequently found to be illegal. See Tenn. Code Ann.
§ 40-30-102(b)(1)-(3) (2003 Repl.). Petitioner has failed to assert one of these exceptions for tolling
the statute. He cites no new constitutional rule, refers to no new scientific evidence, and makes no
claim that an earlier conviction has been overturned. See Tenn. Code Ann. § 40-30-106(g) (2003
Repl.). Thus, no grounds exist as an exception to the statute of limitations. Moreover, the Post-
Conviction Procedure Act does not contemplate the filing of successive petitions. The filing of only
one petition for post-conviction relief attacking a single judgment is contemplated by Tennessee
Code Annotated Section 40-30-102(c).

        Accordingly, the state's motion is hereby granted. The judgment is affirmed in accordance
with Rule 20, Rules of the Court of Criminal Appeals. Because the appellant is indigent, costs are
taxed to the state.




                                                       ____________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE